 In the MatterOf' PACIFICPUMPS,INC.andTECHNICAL ENGINEERS,ARCHITECTS AND DRAFTSMEN'S UNION, LOCAL94,A. F. OF L.andPACIFICPIMP TECHNICIANS, ENGINEERS, DRAFTSMEN, OFFICERPROFESSIONAL UNION DIVISION OF LOCAL 2018, U.S. A.-C.I.-O.Cases Nos. 21-R-2904 and 21-R-2970.-Decided'October 12,1945Mr. A. R. Weis,of Huntington Park, Calif., for the Company.Mr. P. G. Ripper,of Los Angeles, Calif., andMr. M. Williams,ofEl Monte, Calif., for the A. F. of L.Mr. John Despol,of Los Angeles, Calif., for the C. I. O.Mr. John E. Lawyer,of counsel to-,the, Board.DECISIONAND'DIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Technical Engineers, Architects, andDraftsmen's Union, Local 94, A. F. Of L., and Pacific Pump Tech-nicians, Engineers, Draftsmen, Office & Professional Union Divisionof Local 2018, United Steelworkers of America, C. I. O:, herein calledthe A. F. of L. and C. 1. 0., respectively, alleging that a question affect-ing commerce had arisen concerning the representation of employees ofPacific Pumps, Inc., Huntington Park, California, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before William T. Whitsett, TrialExaminer.Said hearing was held at Los Angeles, California, onJuly 5, 1945.The Company, the A. F. of L., and the C. I: O. appearedat and participated in the hearing, and all partie's were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free' from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPacific Pumps, Inc., is a California corporation engaged in themanufacture, sale, and distribution of pumps and aircraft parts at64 N L R B., No 28.670417-46-vol 6410129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsplant in Huntington Park, California.During the past fiscalyear the Company purchased raw materials, comprised chiefly of ironand steel castings, iron, steel, brass, aluminum bar stock, tubing, boltsand forgings, valued at approximately $54,800, 80 percent of whichwas purchased outside the' State, of California. , During the sameperiod the Company's sales of finished products were Y.alued at ap-proximately $1,600,000; of which 90 percent was shipped to pointsoutside the State.- ---The Company admits that it is engaged in commerce within themeaning of the National Labor'Relations Act.H. THE ORGANIZATIONS1INVOLVED.Technical Engineers, Architects and Draftsmen's Union Local 94,affiliated with the America li Federation of Labor, is a labor organization admitting to membership employees_of the Company.Pacific Pump Technicians, Engineers, Draftsmen, Office R Pfo-fessionalUnion Division of Local 2018, United Steelworkers of Amer-ica, affiliated with the Congress of Industrial Organizations, is a labororganizationadmitting to membership` employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION,The Company refuses to recognize either the A. F. of L. or theC. I. O. as the exclusive collective bargaining representative of theemployees involved herein until such time as they have, been certifiedby the Board.,A statement of a^Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that each union represents a substan-tial number of, employees, in its proposed bargaining unit.'We find that a question affecting commerce has arisen concerningthe representation of employees pf the Company, within the mean-ing of Section 9 (c) and Section 2 (6).'and (7) of the Act.IV.THE APPROPRIATE UNITSThe C. I. O. and the Compafly contend that the appropriate unitshould be comprised of all draftsmen, and office and factory clericalemployees, while the A. F. of L. seeks a unit comprised of only thedraftsmen.21The Field Examiner reported that theA F of L presented11, and the,C I 0 24.application for membership cardsThere are approximately03 employeesin the unit -soughtby the A F of L ,and approximately 35 in the unit soughtby the C I 02Draftsmen,tracers, and detailer are'classifiedby the Companyas Draftsmen"A". "B",and ' C",respectivelyAt various times during the hearingthe C I 0 'defined the unitsought by it in terms of "all,ofice.and professional employees,"and "all technical andprofessional employ ees,draftsmen,and officeworkers "However,the record is clear thatthe unit agreed upon by the Company and the C I. 0 , with the exception of draftsmen, iscomprised of office and factory clerical workers and that there are no other technical orprofessional emp7ove'n involved. PACIFIC PLT\IPS, INC.131-'All employees, .involved in this proceeding.are housed in one maingeneral office building.The drawing room, in which the Companyhas approximately. 16 draftsmen, ' 3 clerical employees, and 3 salesengineers, is located on the second floor of 'the building and occupiesabout 75 percent of the floor.3 It =is separated by a' partition.Thedraftsmen are under separate supervision 'and their work, requiringspecial skill' and training, is generally 'confined to'the''drawing -'room.They are paid an hourly rate higher than the office and-factory clerical employees.Although we haye included technical and professionalemployees within a unit containing office and clerical workers, absentognize the difference, in interests, backgrounds, .and functions be-,tween the two groups, and our.general policy has been to place theemployees in these groups in separate units, unless the parties them-selves raise no objection to their inclusion within a single unit.' Inview of the A. F. of L.'s request for a separate unit of draftsmen, weshall adhere to our customary practice, and we shall establish twoseparate units, one comprised of the draftsmen, and the other of alloffice and factory clerical employees.,'-We find that the following'groups of the Company's employees,excluding in each instance in addition to others specifically mentionedtherein, all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute units appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:(1)All draftsmen "A",, `B", and 'C", excluding drafting clerksand all other employees in the drawing room;(2)All office and factory clerical employees, excluding draftsmen,the assistants to the chief 'cost accountant, the chief of order and billingdepartment, the purchasing agent, and the auditor; the paymaster;private secretaries to the president and vice president; time clerks;time-study men; and the sales engineers.s -113All partie' agree that the sales engineers should be excluded.The clerical employeesin the drawing room fall within the description "office and factory clerical emplo} ees'SeeMatterofSpicer Mannfactnrinq Corporation,55 N L R B 14913CfMatter of dint+ss-Wiight Corporation,63 N L R B.207.In that case there wasan unusual community of interest between technical and clerical workers engaged at theemployer's Columbus plant, which was solely involved in the proceedingIn addition, atother of the employer's plants there was a history of collective bargaining on the basis ofunits including both,technical and clerical personnelConsequently,we ;directed self-determination elections among two separate groups of workers at the Columbus plant,namely technical employees and clerical employeese In addition to the sales engineers,all parties agreed to the other specific exclusionsmentioned above1 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen beIresolved bymeans of separate elections by secret ballotamong the employees in the appropriate units who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National' Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations' Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective `bargaining with 'Pacific Pumps,Inc.,Huntington Park, California, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first -Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the appropriate units set forth inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date 6f this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and. including employees inthe armed forces of the United States; who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, and 'who have not been rehired or reinstatedprior to the date'of the elections, to determine (1) with respect tothe employees included within unit (1), described in Section IV, above,whether they desire to be represented by Technical Engineers, Archi-tects and Draftsmen's Union, Local 94, A. F. of L., or by PacificPump Technicians, Engineers, Draftsmen, Office & Professional UnionDivision of Local 2018, U. S. A.-C. I. 0., for the purposes of collectivebargaining, or. by neither; and (2) with respect to the employees in-cluded within unit (2), described in Section IV, above, whether ornot they desire to be represented by Pacific Pump Technicians, Engi-neers, Draftsmen, Office & Professional Union Division of Local 2018,U. S. A. `C. I. Q., for the purposes of collective bargaining.